Exhibit 10.1

 

 

First National Bank

 

Omaha

 

FIRST NATIONAL BANK OF OMAHA

 

CONFIRMATION

 

To:

Highwater Ethanol, LLC

 

205 Main Street

 

Lamberton, MN 56152

 

 

Attn:

Brian Kletscher

Fax:

bk3376@redred.com

 

 

From:

First National Bank of Omaha

Date:

25th April, 2008

Our Ref:

22745

 

The purpose of this letter agreement is to set forth the terms and conditions of
the Swap Transaction entered into between First National Bank of Omaha and
Highwater Ethanol, LLC (the “Counterparty”) on the Trade Date specified below
(the “Swap Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the Master Agreement specified below.

 

1.  The definitions and provisions contained in the 2006 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.) (the
“Definitions”) are incorporated into this Confirmation.

 

This Confirmation supplements, forms a part of, and is subject to, a certain
ISDA Master Agreement (the “Master Agreement”) which has been, or will be
executed between Counterparty and First National Bank of Omaha. All provisions
contained or incorporated by reference in such Master Agreement shall govern
this Confirmation except as expressly modified below. In the event of any
inconsistency between this Confirmation and the Definitions or the Master
Agreement, this Confirmation will govern.

 

This Confirmation will be governed by and construed in accordance with the laws
of the State of New York, without reference to choice of law doctrine, provided
that this provision will be superseded by any choice of law provision on the
Master Agreement.

 

2.  This Confirmation constitutes a Swap Transaction under the Master Agreement
and the terms of the Swap Transaction to which this Confirmation relates are as
follows:

 

--------------------------------------------------------------------------------


 

Notional Amount:

For each Calculation Period, the amount listed under the heading “Notional
Amount (USD)” in Schedule A, attached.

 

 

Trade Date:

25th April, 2008

 

 

Effective Date:

8th June, 2009

 

 

Termination Date

8th June, 2014

 

 

Fixed Amounts:

 

Fixed Rate Payer:

Highwater Ethanol, LLC

 

 

Fixed Rate Payer Payment Dates:

Commencing the 8th day of July, 2009 and monthly thereafter on the 8th calendar
day of each month up to and including the Termination Date, subject to
adjustment in accordance with Following Business Day Convention.

 

 

Period End Dates:

The 8th calendar day of each month commencing July, 2009 and ending on the
Termination Date. No Adjustment.Fixed Rate: 7.60000%

 

 

Fixed Rate Day Count Fraction:

Act/360

 

 

Floating Amounts:

 

Floating Rate Payer:

First National Bank of Omaha

 

 

Floating Rate Payer Payment Dates:

Commencing the 8th day of July, 2009 and monthly thereafter on the 8th calendar
day of each month up to and including the Termination Date, subject to
adjustment in accordance with Following Business Day Convention.

 

 

Period End Dates:

The 8th calendar day of each month commencing July, 2009 and ending n the
Termination Dates.  No Adjustment.

 

 

Floating Rate for Initial Calculation Period:

to be determined

 

 

Floating Rate Option:

USD-LIBOR-BBA

 

--------------------------------------------------------------------------------


 

Designated Maturity:

1 month

 

 

Spread:

3.0000%

 

 

Floating Rate Day:

Act/360

Count Fraction:

 

 

 

Reset Dates:

The first day of each Floating Rate Payer Calculation Period.

 

 

Calculation Agent:

First National Bank of Omaha

 

 

Business Days:

New York, London

 

 

Other Terms And Conditions:

None

 

 

Payment Method:

 

 

Please confirm the foregoing correctly sets forth the terms of our Agreement by
executing the copy of this Confirmation and returning it to us.

 

 

 

Regards,

 

 

First National Bank of Omaha

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Accepted and confirmed as

 

 

 

Of the Trade Date

 

 

 

 

 

 

 

Highwater Ethanol, LLC

 

 

 

 

 

 

 

/s/ Brian Kletscher

 

 

 

 

 

 

 

Name:

 

 

 

 

 

--------------------------------------------------------------------------------